DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a frac cap or a night cap of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 are rejected as indefinite because they claim both an apparatus and method of using an apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages...to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140,1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
 These claims recite “wherein the actuator moves the slidebar between a first position and a second position”.  It is suggested to edit the claim to the following “wherein the actuator is configured to move[[s]] the slidebar between a first position and a second position”
Dependent claims are likewise rejected

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1,8 and 15, as well as some dependent claims, use the term “lower” in reference to the surface of the slidebar and also to the frame. Orientation terms such as upper, lower are given their plain meaning is situations where orientation is clear, for example in a wellbore- upper= uphole. In this case, it is unclear if this is just a nomenclature terms, and could be replaced with “first”, as in “ wherein the slidebar has a recess positioned on a first surface of the slidebar”, or if the applicant is requiring some orientation of the slidebar relative to both the frame and/or to gravity.  
As best understood, it appears that in order for the ball to enter the chute, some motive force (gravity for example) is needed to act on the ball.   It is suggested to edit the claims so that the relative orientation of parts is clear, and if some relative orientation to earth’s gravity is required, the requirement be clearly stated.  
The claims will be examined as if “lower surface” is a proper name and no orientation is given to it.
	Dependent claims are likewise rejected

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 11 and 12  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20220081990 A1 TO BUSHMAN.
Bushman discloses
8. A system for deploying circular devices down a wellbore, comprising: 
a wellbore having an upper end (figure 9); a frame 300 housing an actuator 131 and a slidebar 127, wherein the actuator moves the slidebar between a first position and a second position(Figures 5, 7), and wherein the slidebar has a recess positioned on a lower surface of the slidebar, and the recess is configured to receive a circular device (Figure 5); and 
a chute 109 connected to the lower surface of the frame (Figure 8), wherein a distal end of the chute is positioned above the upper end of the wellbore, and, in the second position, the recess of the slidebar is configured to release the circular device from the recess into the chute and into the wellbore (Figure 8 and 9).
11. The system of claim 8, wherein the upper end of the wellbore comprises at least one of a frac cap (figure 9, as best understood [0003] this is a frac cap) or a night cap.
12. The system of claim 8, wherein the circular device is a frac ball  201having a spherical shape. [0020]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-7, 9,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20220081990 A1 TO BUSHMAN in view of US 20120211219 A1 to McGuire.
Bushman discloses
1. An apparatus for deploying a circular device in a wellbore (Title, abstract), comprising: 
a frame housing an actuator 131 and a slidebar 127, wherein the actuator 131 moves the slidebar between a first position and a second position (Figures 5, 7), and wherein the slidebar has a recess 129 positioned on a lower surface of the slidebar (Figure 7); 
a magazine 115  wherein, in the first position, the recess of the slidebar 127 is configured to receive the circular device 201 from the magazine 115 (Figure 5); and 
a chute 109 connected to the lower surface of the frame (Figure 8), wherein, in the second position, the recess of the slidebar 127 is configured to release the circular device from the recess into the chute 109 and into a wellbore (See figure 8 and 9).
However Bushman fails to disclose the magazine 115 connected to a lower surface of the frame, the magazine comprising a spring- biased follower configured to press a circular device into the frame, wherein.
McGuire teaches a magazine for a ball injector with a spring based ball chase 50 for a magazine 18 [0025].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Bushman to have a spring biased follower , in view of McGuire, so as to urge the balls into the ball chamber. [0025].
Regarding claim 5: Bushman discloses  5. The apparatus of claim 1, wherein the chute extends both downwardly and laterally from the lower surface of the frame.(Figure 8)
Regarding claim 6: Bushman discloses  6. The apparatus of claim 1, wherein the actuator moves the slidebar in a linear direction between the first and second positions. (Figs 5-7)
Regarding claim 7: Bushman discloses 7. The apparatus of claim 1, wherein the lower surface of the slidebar has a first portion with the recess and a distinct, non-recessed second portion, and said second portion holds a second circular device in the magazine when the slidebar is in the second position.(Figure 6 appears to show the ball held in the magazine, and thus as best understood discloses this limitation).
Regarding claim 9: Bushman discloses  a magazine 115 connected to a lower surface of the frame, wherein, in the first position, the recess of the slidebar is configured to receive the circular device from the magazine (figure 5).
However Bushman fails to disclose where the magazine comprising a spring- biased follower configured to press the circular device into the frame
McGuire teaches a magazine for a ball injector with a spring based ball chase 50 for a magazine 18 [0025].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Bushman to have a spring biased follower , in view of McGuire, so as to urge the balls into the ball chamber. [0025].
Regarding claim 10: Bushman discloses 
10. The system of claim 9, wherein the circular device 201 is part of a plurality of circular devices positioned in the magazine (Figure 5), and at least one circular device of the plurality of circular devices has a different size than another circular device of the plurality of circular devices.[0020]

Claim 13, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20220081990 A1 TO BUSHMAN in view of US 20080223587 A1 to Cherewyk.
Regarding claim 13: 
Bushman discloses a seal positionable (22, 26) over the upper end of the wellbore and configured to isolate a pressure within the wellbore after the circular device is released into the wellbore (the system would not function unless the claimed function is performed by the prior art valves); and 
However Bushman fails to explicitly disclose a pump operably connected to the wellbore and configured to increase the pressure in the wellbore.
Cherewyk teaches a similar system with a pump [0027].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Bushman to include a pump, in view of Cherewyk, so as to supply fracturing fluid to the wellbore [0027] and realize the fracturing operation [0003]
Regarding claim 15:  Bushman discloses
15. A method of deploying a circular device down a wellbore (Title), comprising: 
providing a frame housing 100 an actuator 131 configured to move a slidebar 127, wherein the slidebar has a recess 129 positioned on a lower surface of the slidebar;(Figure 5) 
providing a chute 109 connected to the lower surface of the frame, wherein a distal end of the chute is positioned above an upper end of a wellbore 12 (Figure 8, and 9); 
loading a circular device 201 into the recess when the slidebar is in a first position (Figure 6); 
moving, by the actuator, the slidebar from the first position to a second position where the circular device is released from the recess, through the chute, and into the upper end of the wellbore (Figures 7 and 8).
However Bushman fails to explicitly disclose sealing the upper end of the wellbore and increasing a pressure within the wellbore.
Cherewyk teaches a similar system with a pump [0027] for fracturing.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Bushman to include a pump and perform a fracturing operation by sealing the upper end of the wellbore and pumping fluid, in view of Cherewyk, so as to supply fracturing fluid to the wellbore [0027] and realize the fracturing operation [0003].
Regarding claim 20:  Bushman discloses
20. The method of claim 15, wherein the actuator moves the slidebar from the first position to the second position by a distance along a longitudinal axis (Figures 5-7).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20220081990 A1 TO BUSHMAN in view of US 20140360720 A1 to CORBEIL
Bushman discloses the claimed invention except a control panel operably connected to the actuator, wherein a signal transmitted from the control panel to the actuator causes the actuator to move the slidebar from the first position to the second position.
Corbeil teaches a ball drop system for wellbore operations with a control panel to control the injector [0047].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Bushman to use a control panel to control his actuator and thus causes the actuator to move the slidebar from the first position to the second position, in view of Corbeil, as this amounts to no more than combining prior art elements according to known methods to yield predictable results.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20220081990 A1 TO BUSHMAN and US 20080223587 A1 to Cherewyk, in view of US 20140360720 A1 to CORBEIL.
Bushman discloses the claimed invention except causing, via a control panel operably connected to the actuator, the actuator to move the slidebar from the first position to the second position.
Corbeil teaches a ball drop system for wellbore operations with a control panel to control the injector [0047].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Bushman to use a control panel to control his actuator and thus cause the actuator to move the slidebar from the first position to the second position, in view of Corbeil, as this amounts to no more than combining prior art elements according to known methods to yield predictable results.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20220081990 A1 TO BUSHMAN and US 20080223587 A1 to Cherewyk,  in view of US 20120211219 A1 to McGuire.
Bushman discloses providing a magazine 115 that is connected to a lower surface of the frame 100; However fails to disclose biasing, via a follower positioned in the magazine, the circular device into the recess of the slidebar.
McGuire teaches a magazine for a ball injector with a spring based ball chase 50 for a magazine 18 [0025].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Bushman to have a spring biased follower , in view of McGuire, so as to urge the balls into the ball chamber. [0025].


Allowable Subject Matter
Claims 2-4, 17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US 9447652 B2 discloses a ball injector with a slide bar and magazines.
US 20160356112 A1 discloses a ball injector with a slide bar  and a magazine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674